This office action is in response to the amendments filed on 03/24/2022. Claims 1-5, 7-13, 15-16, 19-22 are currently pending in the application. 
Allowable Subject Matter
Claims 1-5, 7-13, 15-16, 19-22 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Gray on 04/20/2022.

The claim 2 of the application has been amended as follows: 

2. (Currently Amended) The system recovery method according to claim 1, wherein before the quantity of abnormal shutdowns of the electronic device, the method further comprises: obtaining advanced startup indication information of the electronic device, wherein the advanced startup indication information is used to instruct the electronic device to run a second system recovery mechanism.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 9 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 9, 19: “… in response to there being a shutdown event triggered by the watchdog mechanism in the electronic device, reducing the quantity of abnormal shutdowns of the electronic device by 1 and using the reduced quantity of abnormal shutdowns of the electronic device as the quantity of abnormal shutdowns of the electronic device; .…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Zhou teaches a method of backup variable of the environment variable is read when the irrevocable error is still present in the environment variable that is read for a predetermined threshold number of times, and the environment variable is restored according to the backup variable.

Luke teaches a method for delaying the process of freeing data blocks during the processing of a non-volatile transactions log.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114